Pro Se [4 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

 

 

UNITED STATES DISTRICT COURT __ southra Sites Courts

Galton li | Lan 5

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above.
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Yy-

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
urite “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

for the

District of

FILED °! Texas
APR 14 £020

David J. Bradley,

Division Clerk of Court
Case No.

) (to be filled in by the Clerk’s Office)
)

)

)

)

)

)

)

)

)

)

)

)

)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials: and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

 

 

 

Page bef U
Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

I.

Defendant No. 3

Name State of Tevas

Job or Title ffknown) ( MOVER. AOC
i
Shield Number N

Employer 0 _ — Le -
Address C74 Abbott - 7 oe

Cin: State ‘Zip Code
[_] Individual capacity [é4Official capacity

Defendant No. 4
Name
Job or Title if known;
Shield Number
Employer
Address

Cin “Sate =——sté<“is~s=‘i‘s:é*«is Cds
[_] Individual capacity  [_] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (7971), you may sue federal officials for the violation of certain
constitutional nghts.

A.

Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

W state or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

THE Tekad5 Constidadron
AnO the Didqster Act

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? The ath Ch Me ndem e At

Page 3 of [1

 
Pro Se 14 (Rev. 12.16) Complaim for Violation of Civil Rights (Prisoner)

 

 

VI.

C. What date and approximate time did the events giving rise to your claim(s) occur?

stn t+he month oF March and ~PR 2090
the CorOMWi RUS Was @ FFectve

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) -.

EM Sueing Because a Violotion OF The Tats
Consttittion! Ond +the Teas Oisestee Ack 35
Reng Violated Because OF CaaV. Coreg Abbott decid ia
0 Dok personal bonds FOR Cekbain inmams. iA
FEAR OF Catastmpnic Obtbreaks - loecalise, OF -Coyiry |
Vygis that 15 OLCLIR Ng ‘BM

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Menra\ A NgLISh
EMorional Distress
CN AN 4H 5 Counter ACN 3
| N LO m4 Oh IC Meds
Rao mY oN Constant FOaR OF Sac a Croton: °

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
_ Ifrequesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Teraimed: ote ly have (°C Release Front the Hare's
Conny jail LW Like to be Meditated properly

OND CValuaten — Decose OF OW Mentg|

A Ng 5h AND EMor, a _ __ | o,
50.000. iniomid Ope plete Feel that
65 OOD if) Lost LLloges >| MO ayy

Page 5 of [1
Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D.

E,

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[ |] Yes

ao

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[_] Yes

ae

If you did file a grievance:

1. Where did you file the grievance?

uit

2. What did you claim in your grievance?

uhh

3. What was the result, if any?

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

PRev ously inCatCerated TO MY Kiouule Q there
, NO Knqun Remedys outside of A direc’

 

Page “of 1]
Pro Se 14 (Rev. 12-16) Complaint for Violation of Civil Rights (Prisoner)

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[|] Yes

of

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
~ Plaintiff(s)
Defendant(s) N [A

 

to

Court (if federal court, name the district, if state court, name the county and State). 7

3. Docket or index number

4. Name of Judge assigned to your case
Approximate date of filing lawsuit

6. Is the case still pending?

EJ Yes
axe (NDA

 

 

 

an

If no, give the approximate Nt of disposition.

MA Oe

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?): N | I

on Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? ‘J @ 5

Page 9 of 11

 
 

Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

IX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery: and (+) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1 [| [20

f
Signature of Plaintiff Neen ULibbeanne ee

Printed Name of Plaintiff Lon. |, af] BC

Al Ut
Prison Identification # ae Olb% 549 oe
Prison Address lak Oo ta St wae ey

Houstan oR Leos.

Cin State Zip Code
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Civ / State «Zip Code.

Telephone Number N | nn :
E-mail Address . TF t- oo

Page HH] of

i)

 

 
